Atkinson, Presiding Justice.
A proper case for grant of the writ was presented in the instant case which involves proper construction and application of statutes embodied in the Code, § 68-302, relating to mounting of lamps upon automobiles and trucks using the highways at night, and § 68-303, providing rules of traffic for persons operating vehicles on the highways. There is no merit in the motion to dismiss the writ of certiorari. See also Kelly v. Locke, 186 Ga. 620 (198 S. E. 754).
The third division of the decision of the Court of Appeals holds: “The charge of the court that if the jury should believé that the defendant did not have at least two lamps of approximately equal candle-power mounted on the right and left side of said truck, as required by law,’ this would be negligence per se, while being an excerpt from the provisions of the statute (Code, § 68-302) which the court had already given in charge to the jury, which statute, as charged by the court, went further and referred to the lights required as being “front lamps,’ was not a clear statement that the lamps referred to had reference to the front lamps *80on tlie truck, 'but it was calculated to cause the jury to infer that the court was instructing them that the two lamps required, by law were not the front lamps as the law required, but were lamps on each side of the truck.” In the petition for certiorari error is assigned upon this ruling, on various grounds, including among others that the court misconstrued the motor-vehicle law referred to. It is stated in the assignments of error that the’charge “at least two lamps of approximately equal candle-power mounted oh the right and left sidé of said truck, as required by law,” 'was in the exact language of the statute, and was clear; that it was not calculated, as rilled by the reviewing court, to cause the jury to infer that the court was instructing them that the two lamps required by law were not the front lamps, as the law required, but were lamps on each side of the truck. So far as pertinent the Code, '§ 68-302, declares: “Every motor vehicle using the highways at night shall be equipped with a lamp or lamps clearly' visible for a distance of not less than 100 feet from'the front and rear.’ ‘Ffont lamps’ — Every motor vehicle and tractor shall be provided with at least two lamps of approximately equal candle-power, mounted on the right and left sides thereof, . . The front lamps shall throw light to a reasonable distance in the direction in which such vehicle is proceeding and shall be provided with a suitable device for dimming or changing focus, so as to prevent dangerously glaring or dazzling rays from the lamps in the eyes of approaching drivers.’ ‘Rear lamp’- — -Every motor vehicle, tractor, and trailer shall have on the rear thereof, and to the left of the axis thereof, one lamp capable of displaying a red light visible for a distance of at least 100 feet behind such vehicle: Provided, that when a vehicle shall be used in conjunction with another vehicle or vehicles, only the last of such vehicles shall be required to carry such lamp. Every motor vehicle, tractor, trailer, . . when on highways at night, shall carry a lamp illuminating with white lights the rear registration plate of such vehicle, so that the characters thereon shall 'be visible for a distance of at least 50 feet.” the. statute particularly speaks of “front lamps” and their functions; also of “rear lamp” and its functions. Properly construed with the context, “front lamps” referred to in this provision of the Code are lamps mounted at the front of the vehicle on the right and left sides thereof that shall throw light for a reasonable dis*81táhce in the direction the vehicle is proceeding. The “right and left sides” refer to one lamp at the right side of the front of the vehicle and one lamp at the left side of the front of the vehicle. There is no requirement for mounting lamps on the right or left side of the vehicle at spaces between the rear and front thereof. Under such construction there was no confusion in the statute as to the places on the vehicle the lights were required to be mounted. The language of the charge “at least two lamps of approximately equal candle-power mounted on the right and left side of said truck, as required by law,” being the language of the statute, considered with' the context was not confusing or misleading. As the statute required the mounting of lights as therein éxpressed, use of the car on the highway at night not equipped with such lamps would be negligence per se. The Court of Appeals erred in holding that the charge was erroneous on the ground that the charge, considered in connection with the provisions of the Code, was confusing and misleading.
In the fourth division of the opinion the Court of Appeals ruled: “Since there is no statute requiring that a truck which is backing on a highway have a lamp or a light on the left side of the truck, and the only statute in reference thereto, as found in Code, §'68-302,' is that ‘every motor vehicle, tractor, and trailer shall have on the rear thereof, and to the left of the axis thereof, one lamp capable of displaying a red light visible for a distance of at least one hundred feet behind such vehicle/ the charge of the court that if the jury should believe that the truck was parked on the highway, or was backing on the highway, at the time and place complained of, ‘without having at least one lamp or light on the left side thereof, that would be negligence per se/ was not a correct statement of the law. If the court in this charge had reference to the red light required by the statute on the rear of an automobile to the left of the axis thereof, the language was insufficient to clearly so indicate and to instruct the jury that the court had reference to such red light on the rear 'of the vehicle as required by law. 'There being evidence to the éffect that the trailer of the motor'truck of the defendant company, with which the other automobile collided, was parked, or was backing, with the left wheels thereof on the left of the middle line of the road, without the red light required by law, the charge was prejudicial to 'the *82defendants in that it erroneously instructed the jury that the failure of the defendants to have a light on the left side of the truck was negligence as a matter of law.” And' in the fifth!division'it is ruled: ““There is no statute of this State prohibiting the running of an automobile or a truck or a trailer backwards on either side of the road. Where the evidence authorized'the finding that the defendant company’s truck, with the trailer attached, was béing backed, and that the automobile in which the deceased was riding ran into the trailer, and the deceased was killed; it was' errob for the court to charge the jury that if the driver of the truck “backed’ the truck “with the left end of the trailer on the left-hand* side of the center of said highway,’ looking towards the -directioA* which the truck was facing, that would be ' negligence per sé; 'Such act was not a'violation of law, and therefore was not negligence per se.' The charge was error prejudicial to ■ the defendants, and requires the grant of a new trial. See Eubanks v. Mullis, 51 Ga. App. 728 (181 S. E. 604).”
■ The pertinent portions of the statute relating-to lights are quoted in the preceding division. The pertinent portions of the Code, § 68-303, are: ““Every person operating a vehicle upon the highwa3s shall observe the following traffic rules and regulations: (a) All vehicles not in motion shall be placed with their right sides as near the right side of 'the highway as practicable, except on city streets where traffic is obliged to move in one direction only, (b) Slow-moving vehicles shall at all times be operated as close to the right-hand side of the highway as practicable.” The requirements of the law as to lights apply to “every motor vehicle using the highways at night.” The statute does'not say moving forward or moving backward, not the one more than the other, but simply' using the highways. The requirements as to displaying ““front lamps” and a ““rear red lamp” to the ““left of the axis” are for safety of the vehicle itself and its users or occupants, as well as for the safety of other vehicles and their users, or others using the highways at night. The ““front lamps” as well as the rear red lamp are all designed to afford light and are instrumentalities of safety, which the law requires. They differ in character and manner of protection, but all have the same object of safety. The stronger front lamps are to enable the driver to better see’ the way and objects in front, as well as to be seen from the front; also by *83reflection to aid any person approaching from the rear in detecting its presence. The red light at the rear is to attract attention and give warning of dajiger to those approaching from the rear. They are all reasonable and required by statute. The same may be said of the statute regulating traffic as embodied in § 68-303, supra. It applies to “every person operating a vehicle upon the highways,” whether or not in the day or night time, and whether or not the car or truck is moving backward or forward. All the foregoing requirements as to front lights and rear red light and .as to traffic are applicable whether the-car be standing in the highway or moving forward or backward. This being so, it is negligence per se to use an automobile at .night on the highway without compliance with each of them. Accordingly, it was . erroneous .to hold that it was not a correct statement of the law for the trial judge to charge '“that if the jury should believe that the truck was parked on the highway,, or was backing on the highway, at the time and place complained of, 'without having at least one..lamp or light on the left side thereof, that would be negligence per-sed ”

Judgment reversed.


All the. Justices concur, except Bell, and Jenkins, JJ., who dissent..